Citation Nr: 1311884	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder to include lumbar strain.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's pseudofolliculitis barbae.  


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran had active service from July 2004 to November 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for pseudofolliculitis barbae and lumbar strain.  In March 2010, the Board granted service connection for pseudofolliculitis barbae and remanded the issue of service connection for a low back disorder to the RO for additional action.  

In March 2010, the AMC established service connection for pseudofolliculitis barbae; assigned an initial noncompensable evaluation for that disability; and effectuated the award as of November 24, 2005.  In May 2010, the Veteran submitted a notice of disagreement (NOD) with the evaluation assigned for his skin disorder.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected skin disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial compensable evaluation for the Veteran's pseudofolliculitis barbae.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issue of the initial evaluation for the Veteran's pseudofolliculitis barbae is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDING OF FACT

A low back disorder was not manifested during active service or at any time thereafter.  The Veteran's complaints of chronic low back pain have not been attributed to a low back disorder


CONCLUSION OF LAW

A low back disorder to include lumbar strain was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In December 2005, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence he need to submit, and what evidence VA would obtain.  The VCAA notice was issued prior to June 2006 rating decision from which the instant appeal arises.  While the December 2005 VCAA notice did not include provisions for disability ratings and for the effective date of the claim, substantially compliant notice was sent in June 2006.  Nevertheless, the Veteran's claim was readjudicated in the May 2007 statement of the case (SOC) and the multiple supplemental statements of the case, thereby curing any timing deficiency regarding the required VA notice.  Mayfield, 444 F.3d at 1333.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board remanded the Veteran's appeal to the RO for additional action which included afforded the Veteran an additional VA evaluation.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded an October 2010 VA examination for compensation purposes.  The examination report is of record.  It reflects that all relevant testing was performed.  The examiner noted reviewing the record and provided the requested opinion.  In a May 2011 written statement, the Veteran asserted that while he actually complained of pain associated with movement of the spine, the examiner erroneously reported that he had not complained of pain on range of motion testing.  He requested that he be afforded an additional evaluation.  However, the Veteran does not contest that portion of the examination report conveying that no spine disorder was identified.  The Board observes that the fact that an examination did not reveal findings favorable to a Veteran's claim in and of itself does not render the examination inadequate for evaluation purposes.  The Board finds that there has been substantial compliance with its March 2010 remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2012).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  


II.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The claimed low back disorder is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a) (2012).  Therefore, the provisions of 38 C.F.R. § 3.303(b) (2012) are not for application.   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fe d. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran contends that he sustained a chronic low back disability as the result of his military duties.  

The Veteran's service treatment records indicate that he was seen on multiple occasions for low back complaints.  Clinical documentation dated in August 2004 states that the Veteran complained of low back pain.  Assessments of overuse syndrome and low back pain were advanced.  Clinical documentation dated in September 2005 indicates that the Veteran complained of low back pain.  He reported that he had hurt his back while wrestling.  An assessment of backache was advanced.  At his September 2005 physical examination for service separation, the Veteran complained of recurrent upper and lower back pain associated with heavy lifting.  On examination, the Veteran was found to have a normal spine.  
In his December 2005 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he experienced back pain while lifting heavy items in the motor pool during active service.  He believed that his bad was "misaligned due the military."  

In a January 2006 written statement, the Veteran reported that he experienced "recurrent back pain from constant heavy lifting of boxes and items while preparing for deployment in the motor pool."  

At a June 2006 VA examination for compensation purposes, the Veteran reported that he had initially experienced low back pain during basic training which was not associated with any specific injury.  Contemporaneous X-ray studies of the lumbar spine revealed no abnormalities.  The Veteran was diagnosed with "lumbar strain, presently resolved." 

In his July 2006 NOD, the Veteran advanced that he sustained low back trauma "while on duty conducting combat training exercises."  He stated that he had a chronic low back disorder as the result of his inservice back injury.  

In an undated written statement received in September 2006, the Veteran reiterated that he sustained low back trauma during active service and subsequently developed a chronic low back disorder manifested by muscle pain and strain.  He asserted that "my doctor said my back pains are myofascial pain syndrome."  

A September 2006 VA treatment record states that the Veteran complained of mid-thoracic back pain and muscle spasm.  He reported that his back pain had started during active service after he carried back packs and was struck in the back with a baton.  Contemporaneous X-ray studies of the lumbar spine revealed normal findings.  

In an October 2006 written statement, the Veteran indicated that he had been prescribed pain medication for his chronic low back pain.  In his May 2007 Appeal to the Board (VA Form 9), the Veteran stated that he sustained a chronic back injury during "combat training self-defense exercises."  

VA clinical documentation dated in April 2008 and May 2008 report that the Veteran complained of low back pain.  Contemporaneous X-ray studies of the lumbar spine revealed a "normal lumbar spine."  An assessment of low back pain was advanced.  

In a May 2010 written statement, the Veteran asserted that he incurred a disorder manifested by chronic low back pain during active service.  

At an October 2010 VA examination for compensation purposes, the Veteran reported that he had injured his back during basic training.  The Veteran was diagnosed with "normal thoracic and lumbar spine without any residual of trauma."  The examiner commented that:

No thoracic or lumbar spine disorder is identified.  Veteran's clinical examination today is within normal limits and there was no objective evidence of any upper or lower back pathology.  

In a May 2011 written statement, the Veteran reiterated that he had sustained a chronic low back injury "during combat training" during active service.   

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran's inservice and post-service clinical documentation reflects that he complained of low back pain.  However, a low back disorder has not been diagnosed or otherwise identified at any time.  Indeed, repeated VA examinations specifically determined that the Veteran did not exhibit any objective evidence of a back or spinal disorder or other back abnormality.  The Board observes that the Veteran indicated that his doctor had found that he had myofacial pain syndrome.  However, the Veteran has not identify the physician and the record is devoid of any objective evidence of such a diagnosis.  Indeed, the Veteran acknowledged that he was unable to forward clinical documentation of such a diagnosis.  

The Veteran asserts that he sustained low back trauma during basic training and thereafter experienced recurrent low back pain.  The Veteran's statements are credible, competent, and supported by the record.  However, no competent medical professional has attributed such pain to a specific disorder.   

The Veteran claim for service connection is supported solely by his own lay statements.  The Board finds that the Veteran's lay statements do not constitute competent evidence.  As a layman, the Veteran is not competent to offer a diagnosis of a spinal disorder.  He has not offered any medical qualifications.  The question of the etiology of such a complex disability involves the ruling in or out of multiple potential etiologies and is therefore too complex to be addressed by a layperson.  Such a relationship is the subject of extensive study and research by medical professionals, and would require specific clinical testing and correlation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

A low back disorder was not manifested at any time during or following active service.  Therefore, the Board finds that service connection a low back disorder to include lumbar strain is not warranted.  


ORDER

Service connection for a low back disorder to include lumbar strain is denied.  


REMAND

The Veteran has submitted a timely NOD with the initial evaluation assigned for his pseudofolliculitis barbae.  The RO has not issued a SOC to the Veteran which addresses that issue.  Where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued an SOC addressing the issue, the Board must remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran which addresses the Veteran's entitlement to an initial compensable evaluation for his pseudofolliculitis barbae.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


